Citation Nr: 0922720	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2002 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Des Moines, Iowa in which the RO 
denied service connection for the cause of the Veteran's 
death.  The appellant is the widow of a Veteran who had 
active duty from January 1964 to January 1966 and who died in 
July 1992.  After receiving the July 2002 rating decision, 
the appellant essentially appealed the decision to the BVA by 
submitting additional evidence in support of her claim.  
However, the RO continued to deny service connection for the 
cause of the Veteran's death in rating decisions dated in 
February 2003, May 2003 and August 2003.  The RO then 
referred the case to the Board for appellate review.    

In a July 2007 decision, the Board denied the appellant's 
appeal.  The appellant appealed the Board's July 2007 
decision to the United States Court of Appeals for Veterans 
Claims ("CAVC" or "Court").  In a December 2008 order, the 
Court vacated and remanded the Board's July 2007 decision in 
light of a Joint Motion for Remand ("Joint Motion") 
submitted by the parties. See November 2008 Joint Motion; 
December 2008 order.  The case has since been returned to the 
Board for further review. 

In a January 2009 letter, the appellant's attorney submitted 
a statement with new medical evidence in support of the 
appellant's claim. See January 2009 letter with attachment; 
90-day letter response form dated in May 2009 (the appellant 
waived her right to have her case remanded to the RO for 
review of newly submitted 

evidence).  After considering this new evidence in 
conjunction with the other evidence of record, the Board 
finds that reasonable doubt has been raised.  As such, the 
Board grants the appellant's appeal for the reasons discussed 
below.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran died in July 1992 at the age of 50; malignant 
mesothelioma of the pleura was certified as the immediate 
cause of death on his death certificate; no other condition 
was listed as an antecedent cause of death.

3.  The Veteran was not service-connected for any 
disabilities at the time of death.  

4.  Competent medical evidence of record supports a link 
between the cause of the Veteran's mesothelioma and the 
Veteran's exposure to asbestos during service.  


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
warranted. 38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1310, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312, 3.313 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by VA and requires VA to assist the 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  

With respect to the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death, the 
Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.  
In this regard, the Board observes that letters dated in 
April 2002 and March 2006 specifically informed the appellant 
of the substance of the VCAA.  Nevertheless, since this 
decision represents a complete grant of the appellant's 
appeal, the appellant cannot be prejudiced by a deficiency, 
if any, in the notice and assistance requirements of the 
VCAA.  As such, the Board will dispense with any further 
discussion of the VCAA and will proceed to the issue 
presented on appeal.  

B.  Law and analysis of the appellant's cause of death claim

The Veteran passed away from mesothelioma in July 1992 at the 
age of 50. Mesothelioma was certified as the immediate cause 
of death on his death certificate.  No conditions were listed 
as contributing to the Veteran's death.  The appellant 
contends that the Veteran's mesothelioma is related to 
asbestos that the Veteran was exposed to during a transport 
cruise aboard a Navy vessel during the Veteran's period of 
service.  Alternatively, the appellant argues that the 
Veteran's mesothelioma developed as a result of herbicide 
exposure.  Having carefully considered the appellant's claim 
in light of the entire record and the applicable law, the 
Board concludes, as will be explained below, that the 
evidence of record is in relative equipoise, and that 
reasonable doubt should be resolved in favor of the 
appellant.  As such, the Board finds that the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death should be granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for certain chronic 
diseases, such as malignant tumors, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).  Generally, to prove service connection, the 
record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In order to establish service connection for the cause of a 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to 
constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death or be etiologically related to the 
cause of death. See 38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases. 38 C.F.R. § 3.312(c)(2).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature. 38 C.F.R. § 3.312 (c)(4).

	1.  Mesothelioma as a result of asbestos exposure

As set forth above, the appellant has proceeded with two 
theories of entitlement as to the cause of the Veteran's 
death.  Her primary theory is that the Veteran (who served in 
the Army) was exposed to asbestos while aboard a Navy ship 
during service; and that this exposure later led to the 
development of his mesothelioma. 
See May 2006 BVA hearing transcript, p. 2; August 2005 VA 
Form 9; Veteran's DD-214 Form.  Specifically, the appellant 
asserts that the Veteran was aboard the U.S.S. General 
William A. Mann (hereinafter referred to as the "U.S.S. 
Mann") for approximately 3 to 4 weeks while being 
transported from the United States to Vietnam in 1965; and 
that during this period of time, the Veteran's sleeping 
quarters consisted of bunks that were 4 or 5 rows high that 
were located under heating pipes covered in asbestos. May 
2006 BVA hearing transcript, pgs. 2, 8.  The appellant 
testified that the Veteran told her that "things [got] 
stirred up" in his bunk area aboard ship and that there was 
"stuff in the air" as a result of servicemen tossing 
blankets and roughhousing in his bunk room. Id., p. 3.  The 
appellant also reported that after the Veteran was diagnosed 
with mesothelioma, he told her that he felt his cancer 
developed as a result of exposure to asbestos aboard the 
U.S.S. Mann; and that the Veteran did not perform any post-
service job which exposed him to asbestos. Id., pgs. 3-4; 
August 2005 VA Form 9.  

In regards to adjudicating the appellant's asbestos claim, 
the Board observes that there is no statute specifically 
dealing with asbestos and service connection for asbestos-
related diseases, nor has the Secretary of VA promulgated any 
specific regulations.  However, in 1988, VA issued a circular 
on asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims. See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
since have been included in VA Adjudication Procedure Manual, 
M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 
9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's 
Office of General Counsel ("OGC") discussed the proper way 
of developing asbestos claims. VAOPGCPREC 4-00 (Apr. 13, 
2000).

The VA Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies. Id., at Subsection (a).  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire-
proofing materials and thermal insulation. Id.  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment. Id., at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed. Id., at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate). Id. 

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence suggestive of 
such a linkage is required, and the appellant's medically 
untrained opinion is not competent. Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  As to disorders related to 
asbestos exposure, the absence of symptomatology during 
service or for many years following separation from service 
does not preclude the eventual development of the disease.  
The latent period varies from 10 to 45 or more years between 
first exposure and development of disease. Also of 
significance is that the time length of exposure is not 
material, as individuals with relatively brief exposures of 
less than one month have developed asbestos-related 
disorders. See VA Adjudication Procedure Manual, M21-1, Part 
VI, 7.21(b)(2) (rescinded on 12-13-05 by M21-1MR, Part III, 
IV and V).

In this case, the Veteran's DD-214 Form and personnel records 
provide no evidence of exposure to asbestos based on job 
duties.  The Veteran's DD-214 Form indicates that he served 
in the Army as a weapons infantryman.  His personnel "record 
of assignment sheet" and "enlisted qualifications record" 
note that he participated in foreign service as part of the 
United States Army Pacific Command ("USARPAC") from 
September 1965 to January 1966 in Vietnam; and that his 
classification in terms of a military occupation specialty 
was that of a light weapons infantryman.  In addition, the 
Board observes that the service personnel records associated 
with the claims file do not indicate that the Veteran 
traveled on the U.S.S. Mann during his period of service, as 
reported by the appellant.  However, other evidence contained 
in the record submitted by the appellant indicates that such 
travel did in fact occur.

In this regard, the appellant submitted a copy of a postcard 
folder apparently sent by the Veteran to his family after he 
sailed on the U.S.S. Mann in October 1965. See March 2003 
letter from the appellant's former representative with 
attached photos.  This postcard folder, addressed to the 
Veteran's mother and postmarked in October 1965, has the 
saying "The Ship I Sailed On" stamped in capital letters on 
the front.  It contains copies of photographs of the U.S.S. 
Mann; and a handwritten note apparently drafted by the 
Veteran over a picture of the U.S.S. Mann which states that 
"this is the ship we rode on." Id.  One of the postcard 
photographs contained in the folder pertains to troop berths 
showing soldiers' bunks located under piping that the 
appellant contends was covered by asbestos.  The appellant 
apparently scanned and enlarged this photograph and submitted 
it for the file. Id.  In addition, the appellant submitted a 
statement by a commercial photographer who took the pictures 
contained in the postcard folder. See January 2004 statement 
from the appellant's former representative; September 2003 
statement from P.L.  The photographer reported that he took 
the postcard folder photographs in the late 1950's (although 
he was uncertain as to the exact date).  He also reported 
that U.S. troops were transported by ships rather than by air 
at the time he took the photographs in the late-1950's. Id.  

Thus, even though the postcard folder itself shows only that 
non-Navy servicemen (in general) were transported via Navy 
ship in the 1950s, the Veteran's handwritten note to his 
family on the postcard folder reporting that he traveled on 
the designated ship (the U.S.S. Mann) in conjunction with the 
October 1965 postmark on the folder is evidence indicative 
that the Veteran actually traveled aboard the U.S.S. Mann at 
some point during his period of service.  

The appellant's former representative submitted a statement 
in which he asserted that it would have taken the Veteran 
approximately 3 weeks or so for the Veteran to reach Vietnam 
from the United States, based upon the representative's prior 
experience with other veterans. See March 2003 letter from 
the appellant's former representative.  Assuming that the 
Veteran was aboard the U.S.S. Mann for the time period 
suggested by the appellant, this service alone aboard ship 
would normally be insufficient evidence to show that the 
Veteran was exposed to asbestos during that time frame.  
However, the Board is aware of the commonly known fact that 
asbestos was widely-employed by the U.S. Navy in its ships 
and shipyards from the 1930s to the 1970s due to its heat and 
fire resistance.  Assuming that the Veteran in fact travelled 
on the U.S.S. Mann, it is reasonable to assume that he was 
exposed to (at least) a minimal amount of asbestos.  As such, 
the question before the Board becomes whether the Veteran's 
exposure to asbestos during a 3 or 4 week sea voyage would be 
sufficient to result in the development of mesothelioma.  

Turning to the medical evidence in this case, the Board 
initially observes that the Veteran's service treatment 
records are negative for any references to an asbestos-
related disease.  While these records do show that the 
Veteran reported some complaints of breathing difficulties 
during his initial period of service that appear to have been 
associated with allergies, these records are dated prior to 
the Veteran's transport to Vietnam. See service treatment 
records dated from February 1965 to July 1965.  At separation 
in January 1966, the Veteran's clinical examination revealed 
that his lungs and chest were normal; and a routine chest x-
ray revealed that his heart and lungs were within normal 
limits. See January 1966 report of medical examination; 
January 1966 radiographic report.  Lastly, these records show 
that the Veteran denied upon his separation from service that 
he experienced shortness of breath, pain or pressure of the 
chest or chronic cough. See January 1966 report of medical 
history.  He was not diagnosed with mesothelioma until 1992. 
See private medical records. 

However, in terms of the medical question of whether it is at 
least as likely as not that the Veteran's post-service 
diagnosis of mesothelioma manifested as a result of his 
exposure to asbestos in service, the Board observes that the 
claims file contains two private medical opinions from G.L., 
M.D. and K.R., M.D. addressing this issue. See May 2003 
letter from G.L., M.D. and December 2008 letter from K.R., 
M.D.  In his letter, Dr. L. (the Veteran's treating 
physician) reports that the appellant asked him for a medical 
opinion as to whether the Veteran's exposure to asbestos 
wrapped pipes on a military ship could have led to the 
development of mesothelioma.  In addressing this question, 
Dr. L. was asked to presume that the Veteran had been exposed 
to these pipes for a several week period of time.  In 
responding to the appellant's request, Dr. L. explained that 
malignant mesothelioma is essentially an untreatable 
condition that is frequently caused by exposure to asbestos.  
He indicated that generally a one time substantial exposure 
to asbestosis can lead to mesothelioma; and in these 
instances, mesothelioma will typically present itself 20 to 
30 years post-exposure.  In comparison to "substantial" 
exposure, Dr. L. reported that it is now generally understood 
that a minimal exposure to asbestosis probably does not cause 
a significant risk of mesothelioma.  Thus, the risk of one's 
development of mesothelioma involves a determination of 
whether the person had "substantial" exposure versus 
"minimal" exposure to asbestos. May 2003 letter from G.L., 
M.D.

In addressing the possible extent of the Veteran's asbestos 
exposure during service, Dr. L. indicated his belief that the 
Veteran's exposure would be considered minimal and probably 
insufficient to cause mesothelioma if the asbestos pipe 
wrappings aboard that U.S.S. Mann were in good shape, not 
tattered, not hanging down, not very extensive and not 
disturbed or jarred.  On the other hand, he stated that if 
the pipes where the Veteran slept were very extensive, 
possibly frayed and were disturbed in some way, this would 
create a much higher ambient asbestosis fiber content; and 
the asbestos exposure would very much more likely lead to the 
development of mesothelioma.  In making the above-referenced 
statements, Dr. L. indicated that there was probably no way 
to definitely answer the specific question of how much 
asbestos the Veteran was actually exposed to.  Thus, he was 
unable to opine that the Veteran's assumed asbestos exposure 
in service was "substantial" enough to cause his 
mesothelioma. Id.  

In her December 2008 letter, Dr. R. (the doctor who 
pronounced the appellant dead at a private health center in 
July 1994) implied that the Veteran's exposure to asbestos 
during service need not have been substantial for it to have 
at least contributed to the development of his fatal disease. 
December 2008 letter from K.R., M.D.  In this regard, Dr. R. 
noted that the appellant's mesothelioma was an unusual 
variety of lung cancer specifically associated with asbestos 
exposure.  She reported that the Veteran had a history of 
military service; had apparently some known asbestos exposure 
when he was on the U.S.S. Mann; and had denied asbestos 
exposure from any other source other than from one chimney 
liner that he installed when working years ago. Id.  Dr. R. 
reported that it was impossible for her to judge how much 
asbestos exposure the Veteran had aboard the U.S.S. Mann or 
how much exposure he may have had since he separated from 
service. Id.  In addition, she was not able to say with any 
certainty how much the Veteran's asbestos exposure on the 
U.S.S. Mann contributed to the ultimate development of his 
fatal tumor.  However, she opined that it was likely that the 
Veteran's exposure to asbestos on the U.S.S. Mann 
significantly contributed to the manifestation of the 
Veteran's mesothelioma since it is scientifically established 
that mesothelioma is a peculiar malignancy associated with 
asbestos exposure. Id. (". . . it is likely that there was 
some significant contribution that way").    

While the Board found in its prior opinion that the letter 
from Dr. L. was insufficient to support the appellant's claim 
because of its speculative nature, the letter from Dr. R. 
does not contain the same flaw as it indicates the even if 
the Veteran's asbestos exposure aboard the U.S.S. Mann was 
minimal rather than substantial, such exposure more likely 
than not contributed to the development of the Veteran's 
mesothelioma even if it did not directly lead to its 
development.  The Board is of the opinion that a medical 
finding of contribution entitles the appellant to service 
connection since it would be speculative and essentially 
impossible to apportion the weight that should be assigned to 
the various other factors contributing to the Veteran's 
death, to include the Veteran's preservice and/or post-
service asbestos exposure. See Veteran's enlisted 
qualifications service record (the Veteran reported that he 
was employed prior to service as a laborer for 48 months in 
connection with the construction of bridges).  

Thus, the simple fact that the Veteran's exposure to some 
level of asbestos in service has been deemed to have 
contributed to the development of his mesothelioma is a 
sufficient basis upon which to grant the appellant's claim.  
Therefore, the appellant's appeal is granted.  In reaching 
this decision, the Board has resolved doubt in the 
appellant's favor.  

	2.  Mesothelioma as a result of herbicide exposure 

Since the claim on appeal has been granted on the basis of 
the Veteran's assumed exposure to asbestos in service, the 
Board will dispense with its analysis of the alternate theory 
of the appellant's claim in that the Veteran's mesothelioma 
developed as a result of exposure to herbicides during 
service.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


